                              Case 4:15-cv-00250-DCB Document 461 Filed 01/22/20 Page 1 of 1
                                                                                                                                                                       _ _ _ LC>~\3ED
                                                                                                                                                                                   CORV
                                                                                                                                                                                    ' I_,~.'




                                                                          UNITED STATES DISTRICT COURT                                                 'JAN 2 2 2020
                                                                               DISTRICT OF ARIZONA                                                                                             I,'
Jane Doe #I: Jane Doe #2;
Norlan Flores,
                                                                          Case Number: cv-15-00250-TUC
PLAINTIFF
V.

      . Wolf                                                                                 )

DEFENDANT


  PRESIDING JUDGE                                                                                                                    COURT.REPORTER
 --·
      .1    Hon. David C. Bury                                        )    ~~~E:::                               Ith;~,~~ ~-f:""\~ ' ~ I
                                                                                                                      J                                         - IJ
     _TRlALIHEARlNG DATE                                                      PLAINTIFF ATTORNEY(S)                                  DEFENDANT ATTORNEY(S)
        '
       _,    1/13/2020 - 1/24/2020
                                                                              -
                                                                                      ' Morrison                                     :=~! ,Sarah Fabian ,
                                                                                                                                          "

     PLF       DFT           DA.TE SWORN                        DATE APPEARED                                                                                                      Jl:mer
                                                                                                            WITNESSES'
                X            (/45/M"J1) -                         1/15/2020                             Christoper Defreitas                                                        y
                X           1~ It7 / :UJG..j)               -     l,IYJ,~I            Iftg/&)           Carrie Davison                                      l                      V
       I

                    X        i/11.a, /;).0'JP)              1/1111/~                                     Bradley Davis                                                             1/
                X             l/11a/~'G-o                       '/i'C/9-a>               Nt      uJ.)    Roland Alexander                                                             y
                X            t/9-l/~                            '/Qi/~Q(j)                                Bradley Simon
                X       -     l{:ti /~Obi                        l /ru .:20Cl0                            Jay Visconti                                                              y
                X             i/~ID.b~ t/~~M                                                              Geny Ca1Tasco        0U'/U'eliJ                                            y
                    X
                             1
                              lri !-:Ja o f/i I ,•;::u7l ~
                                                 tJ)                                                       Dr. David Tarantino                                                       y
                X                                                                                          Dr. Philip Harber -
                                                                                                                                                                               '_j
                X             t   /r1/Qo-;Jb                    .'/n~'J-b                                  Diane Skipworth
                                                                                                                                                                                       ;a__

                                                                                                                                                                                         '


                                                                                                          o~ ll\"tv
                                                                                                                                                                               ;



                             l_/AJ ,~~                          L/1t /Qth&Q:,                                             A~~                                                        y
                                                                                                                                     -u


                                                                                         '



                                                                                                                                 !
                                                                                                                                                   '

                                                       '-
                                                                                                                                                                          .,


                                                                                                             -

                                                                                  /
